Citation Nr: 1213619	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected right ear hearing loss. 

2.  Entitlement to a higher (compensable) initial disability rating for service-connected sinusitis.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for disequilibrium with vertigo (vestibular disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The December 2007 rating decision denied an increased (compensable) disability rating for service-connected right ear hearing loss.  The November 2008 rating decision granted service connection and assigned an initial noncompensable (0 percent) rating for sinusitis, and granted service connection and assigned an initial 10 percent rating for a vestibular disorder, both effective March 16, 2007, the date of grant of service connection (date of receipt of claims for service connection for sinusitis and a vestibular disorder).  

In January 2009, the Veteran entered a notice of disagreement (NOD) with the initial ratings for sinusitis and a vestibular disorder assigned in the November 2008 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for sinusitis and a vestibular disorder, the Board has characterized the issues as ones of entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  


In December 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The Veteran has not alleged unemployability due to his service-connected disabilities, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  For the entire increased rating period, audiometric testing has revealed, at worst, average puretone threshold of 61.25 and 84 percent speech recognition in the right ear.

3.  For the entire initial rating period, the Veteran's sinusitis has manifested two recurrent non-incapacitating sinus infections per year with chronic drainage and frequent headaches occasionally associated with nausea.

4.  At no time during the initial rating appeal period has the Veteran experienced characteristic prostrating headaches averaging once per month over the last several months, or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

5.  For the entire initial rating period, the Veteran has had dizziness and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for right ear hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no greater than 10 percent, for sinusitis have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6512, 4.124a, Diagnostic Code 8100 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for a vestibular disorder have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 6204, 4.97, Diagnostic Code 6512 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue of increased evaluation for right ear hearing loss.  The RO sent the Veteran a letter in February 2009 that informed of the requirements needed to establish an increased evaluation for right ear hearing loss.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

Concerning the issues of higher initial ratings for service-connected sinusitis and a vestibular disorder, as these issues concern initial ratings and come before the Board on appeal from the decision which also granted service connection, following notice of disagreement with the initial rating, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right ear hearing loss and issues of higher initial ratings for service-connected sinusitis and a vestibular disorder.  VA provided the Veteran with examinations in March 2007, February 2008, and December 2009.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right ear hearing loss and on the issues of higher initial ratings for service-connected sinusitis and a vestibular disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Right Ear Hearing Loss Rating Analysis

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  When evaluating hearing loss in only one ear utilizing the percentage evaluation from 38 C.F.R. § 4.85, Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2011).

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2011), the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased compensable disability rating for right ear hearing loss for any period.  For the entire increased rating period, audiometric testing has revealed, at worst, average puretone threshold of 61.25 and 84 percent speech recognition in the right ear.  For the entire increased rating period, the service-connected right ear hearing loss was at worst Level III hearing acuity in the right ear.  The Veteran's non-service-connected left ear hearing loss will be assigned a Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f).  This results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a March 2007 VA audiological examination, which reflects puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 40, 85, and 90 decibels, respectively, with an average puretone threshold of 58.75 decibels.  The speech recognition score for the right ear was 84 percent.  The examiner noted that the Veteran's reported situations of greatest difficulty were difficulty understanding conversation in background noise and difficulty hearing high frequency signals such as fire alarms.  

Using Table VI, applying the results from the March 2007 VA audiological examination, the hearing impairment is Level III in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

In July 2009, on private audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 35, 90, and 100 decibels, respectively, with an average puretone threshold of 61.25 decibels.  The speech recognition score for the right ear was 92 percent.  

The July 2009 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

Using Table VI, applying the results from the July 2009 private audiological examination, the hearing impairment is Level II in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

In December 2009, on VA audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 35, 80, and 90 decibels, respectively, with an average puretone threshold of 57.5 decibels.  The speech recognition score for the right ear was 96 percent.  The examiner noted that the Veteran's reported situations of greatest difficulty were difficulty understanding conversation in background noise, difficulty hearing television or on the telephone, and difficulty hearing his spouse.  

Using Table VI, applying the results from the December 2009 audiology examination, the hearing impairment is Level II in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

The VA and private audiology examination reports of record show that for the entire period of increased rating appeal the Veteran has, at worst, Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for an increased (compensable) rating for right ear hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against an increased (compensable) rating for the entire increased rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Sinusitis

The Veteran is in receipt of a noncompensable (0 percent) initial evaluation for service-connected sinusitis pursuant to 38 C.F.R. §§ 4.97, 4.124a, Diagnostic Code (DC) 6512-8100.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

In this case, the RO has rated the Veteran's service-connected sinusitis based upon the headache symptomatology.  In this respect, it is important to note that the Veteran's headaches have been associated with the sinus condition.  A veteran may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Under the criteria for rating Migraine Headaches, DC 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 
50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson, 12 Vet. App. 119 (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to Dorland's Medical Dictionary, "prostration" is defined as "extreme exhaustion or powerlessness." Dorland's Medical Dictionary, (31st Edition, 2007), p. 1554.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire initial rating period, the evidence more nearly approximated the criteria for a higher disability rating of 10 percent.  For the entire initial rating period, the Veteran has experienced two recurrent sinus infections per year with chronic drainage and frequent headaches occasionally associated with nausea, symptoms that more nearly approximate the 10 percent rating criteria under DC 6512-8100.  38 C.F.R. §§ 4.97, 4.124a.

In the February 2008 VA ear examination, the Veteran reported that he had not suffered a sinus infection in many years.  The Veteran reported headaches, especially in cold weather.  The VA examiner opined that the sinus condition was not an active issue at the time of the examination.  

In the February 2008 VA neurological examination, the Veteran reported headaches once every two weeks sometimes associated with nausea.  The Veteran reported no vomiting and also reported not seeking medical treatment for the headaches.  The VA examiner opined that the Veteran's headaches were a symptom of his sinus condition.

In the December 2009 VA neurological examination, the Veteran reported weekly headaches, where less than half of those headaches were prostrating.  The Veteran denied feeling any aura or photophobia, but did report occasional nausea associated with the headaches.  The VA examiner reported that, in terms of migraines, the Veteran could not distinguish the type of headache and that the Veteran was not receiving any continuous treatment for the headaches.  The VA examiner also reported no neurological symptoms associated with the headaches such as weakness, blackouts, or motor or sensory deficits.  The VA examiner diagnosed minor chronic sinusitis.  

In the December 2009 VA sinus examination, the Veteran reported suffering one sinus infection per year, which did not require treatment with antibiotics.  In a December 2009 private treatment record, the Veteran reported chronic sinus drainage and several sinus infections per year.  The Veteran also reported frequent headaches that develop behind his eyes and worsen to involve his head or neck, but denied associated photophobia, nausea, or vomiting.  The private examiner reported two recurrent sinus infections in the past year.  The private examiner diagnosed chronic sinusitis with associated headaches.

During the December 2011 Board personal hearing, the Veteran testified that he received antibiotic treatment for sinus infections once per year and that once every two weeks he will suffer headaches that force him to sit down.  The Veteran also testified that he treats the headaches with Excedrin and that he has not missed work due to headaches.  

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 10 percent rating under DC 6512-8100 are met for the entire initial rating period.  The evidence indicates that the Veteran experienced frequent headaches; however, the headaches were not accompanied by photosensitivity or vomiting and only occasionally associated with nausea.  In the December 2009 VA examination, the VA examiner reported no neurological symptoms associated with the headaches such as weakness, blackouts, or motor or sensory deficits.  

The Board also finds that, at no time during the initial rating appeal period has the Veteran experienced characteristic prostrating headaches averaging once per month over the last several months.  In the December 2009 VA neurological examination, the Veteran reported weekly headaches, where less than half of those headaches were prostrating and no neurological symptoms associated with the headaches such as weakness, blackouts, or motor or sensory deficits, were reported.  During the December 2011 Board personal hearing, the Veteran testified that he was able to maintain ordinary function while experiencing the headaches and has not missed work due to the headaches.  The evidence indicates that the Veteran experienced frequent headaches; however, the headaches were not accompanied by photosensitivity or vomiting and do not more nearly approximate prostrating attacks.  While the Veteran reports experiencing frequent headaches, as indicated, the evidence must show prostrating attacks occurring at least once every month for the past several months to warrant a higher 30 percent rating.  The record shows that the Veteran's symptoms do not meet these criteria at any time during the initial rating period.  

The Board has also alternatively looked at DC 6512 for rating sinusitis.  Under DC 6512, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512.

The evidence indicates that the Veteran suffered two non-incapacitating episodes of sinusitis in the past year and received antibiotic treatment for sinus infections once in the past year.  

Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency and severity that they more nearly approximate the criteria for the 10 percent rating under DC 6512-8100 for the entire initial rating period.  38 C.F.R. §§ 4.97, 4.124a.  The evidence does not reflect that the Veteran has suffered three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, as required for a higher disability rating of 30 percent under DC 6512.  

Initial Rating for Vestibular Disorder

The Veteran is in receipt of a noncompensable (0 percent) initial evaluation for service-connected vestibular disorder pursuant to 38 C.F.R. §§ 4.87, 4.97 DC 6512-6204.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

In this case, the RO has rated the Veteran's service-connected vestibular disorder based upon the vertigo symtpomatology.  In this respect, it is important to note that the Veteran's vertigo has been associated with and rated as part of the sinus condition.  A veteran may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady, 4 Vet. App. at 206 (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Peripheral vestibular disorders are evaluated under DC 6204.  Under DC 6204, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.

A note to DC 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204 and that hearing impairment with suppuration is to be separately rated and combined.  See 38 C.F.R. § 4.87, DC 6204.  In this case, the Veteran's vertigo diagnosis meets this requirement.

The Board notes that DC 6205 is applicable when symptoms have been linked to Meniere's syndrome.  A note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  38 C.F.R. 
§ 4.87.  In this case, the claims file does not contain a diagnosis of Meniere's syndrome, and, as such, DC 6205 will not be addressed within the context of this decision.

In the March 2007 VA audiological examination, the Veteran reported brief episodic vertigo upon standing up and being bent over.  In the February 2008 VA ear examination, the Veteran reported that he would lose his equilibrium when bending over or rising up too quickly.  

In the December 2009 VA sinus examination, the Veteran reported lightheadedness and disequilibrium associated with headaches.  In the December 2009 VA audiological examination, the Veteran reported dizziness and lightheadedness upon standing.  In a December 2009 private treatment record, the Veteran reported occasional dizziness.  The private examiner reported intermittent episodes of vertigo triggered by certain positions.  

In a May 2010 statement, the Veteran wrote that he experienced occasional staggering.  In an August 2010 VA treatment record, the Veteran reported occasional dizziness and balance problems.  A November 2011 lay statement reflects that the Veteran had problems balancing himself after standing up from a kneeling position.  During the December 2011 Board personal hearing, the Veteran testified that he staggers occasionally, has to hold onto the walls at night when he walks in his house, and that he has fallen down because of balance problems.  The Veteran also testified that he has frequent episodes of dizziness when rising to a standing position.  

The Board acknowledges that references to imbalance come primarily from the Veteran, and that there is no clinical evidence of staggering.  In the December 2009 private treatment record, the private examiner reported intermittent episodes of vertigo triggered by certain positions.  Also, lay statements submitted by the Veteran have provided competent observations that the Veteran had trouble maintaining his balance and that he had fallen at work.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the Board's view, these references, when considered with the Veteran's assertions, are evidence that the condition causes "staggering," as used in the rating criteria under DC 6204.  See 38 C.F.R. § 4.87.

Thirty percent is the highest rating under DC 6204.  The Board has considered whether the Veteran is entitled to a higher or separate rating under other diagnostic codes, but finds that none apply.  The evidence of record does not show chronic suppurative otitis media, mastoiditis or cholesteatoma (or any combination), chronic nonsuppurative otitis media with effusion, otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasms of the ear, chronic otitis externa, or perforation of the tympanic membrane.  Therefore, DCs 6200- 6211 are not for application.  38 C.F.R. § 4.87, DCs 6200-6211 (2012).

Resolving reasonable doubt in the Veterans favor, the Board finds that the Veteran's dizziness and occasional staggering more nearly approximate the criteria for the 30 percent rating under DC 6512-6204 for the entire initial rating period.  38 C.F.R. §§ 4.87, 4.97.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of an increased rating for right ear hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 
March 2007 and December 2009 VA examiners specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, by noting that the Veteran's situations of greatest difficulty were understanding speech in the presence of background noise, especially at work, difficulty hearing the television or on the telephone, and difficulty hearing his spouse.  The Board finds that the evidence of record, including the March 2007 and December 2009 VA examinations, is sufficient for the Board to consider whether referral for an extraschedular rating for hearing loss is warranted under 38 C.F.R. § 3.321(b).

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  

In this Veteran's case, the Board recognizes and has considered the complaint of difficulty with understanding speech in the presence of background noise, which is associated with the service-connected right ear hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's right ear hearing loss disability.  


The Board next finds that the symptomatology and impairment caused by the Veteran's sinusitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under DC 6512-8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks and recurrent sinus infections.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's sinusitis causes him greater difficulty than that contemplated by the 10 percent rating assigned in this decision.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the sinusitis to be inadequate to rate the Veteran's service-connected sinusitis.  

The Board also finds that the symptomatology and impairment caused by the Veteran's vestibular disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under DC 6512-6204 is based on the average impairment of earning capacity resulting from dizziness and occasional staggering.  The record contains no indication that the Veteran's vestibular disorder causes him greater difficulty than that contemplated by the 30 percent rating assigned in this decision.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the vestibular disorder to be inadequate to rate the Veteran's service-connected vestibular disorder.  In the absence of evidence that the 

schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  ).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) rating for right ear hearing loss is denied.

An initial rating of 10 percent, but no greater than 10 percent, for sinusitis is granted.

An initial rating of 30 percent, but no greater than 30 percent, for a vestibular disorder is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


